In re McCann, Helen Claudette et al.; Spencer, Julie Dee; Myles, Angela Dee; Brown, Alicia Danielle Dee; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Lasalle, 28th Judicial District Court Div. 0, No. 33,871; to the Court of Appeal, Third Circuit, No. CW 08-00724.
Granted. Considering the unique circumstances of this matter, we find the trial judge erred in failing to recuse himself. Accordingly, the motion to recuse is granted, and the case is remanded to the trial court for reassignment.
KNOLL, J., recused.
VICTORY, J., would deny.
WEIMER, J., would deny.